DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.
On May 31, 2022, the Examiner proposed in an interview with applicant’s representative combining claim 9 which specifically recites the oil specific viscosifier.  Similar changes would be adding the subject matter of claim 20 into the base claim.  On June 2, 2022, applicant’s Representative authorized the proposed amendments to the claims by Examiner’s amendment.  The Examiner also indicated that with these proposed changes the application would be in condition for allowance and that an updated search had already been conducted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Sparkman on June 2, 2022.
The application has been amended as follows: 

In the Claims:
Claim 1, line 4, after “wastewater;” insert --wherein the oil-specific viscosifier composition is selected from the group consisting of a hydrocarbon copolymer, an organophilic clay, a crystalline silica, a miner, a natural fatty acid, a synthetic fatty acid, ethylene, a clay, an amine and combinations thereof--
Cancel Claim 9 in its entirety.  
Claim 18, line 5, after “wastewater;” insert --wherein the oil-specific viscosifier composition is selected from the group consisting of a hydrocarbon copolymer, an organophilic clay, a crystalline silica, a miner, a natural fatty acid, a synthetic fatty acid, ethylene, a clay, an amine and combinations thereof—
Cancel Claim 20 in its entirety.
Reasons for Allowance
The prior art fails to teach or suggest a method of for treating waste water with an oil specific viscosifier which is mixed with a wastewater comprising oil, wherein the oil-specific viscosifier composition is selected from the group consisting of a hydrocarbon copolymer, an organophilic clay, a crystalline silica, a miner, a natural fatty acid, a synthetic fatty acid, ethylene, a clay, an amine and combinations thereof which forms a viscosified oil without substantially increasing the viscosity of water within the wastewater; and separating at least a portion of the viscosified oil from the wastewater to provide a treated water.  The concept of increasing the viscosity of the oil contained in the waste water by the addition of an oil-specific viscosifier composition without substantially increasing the viscosity of the wastewater has not been taught by the prior art thereby superseding the prior art’s methods of separating oil from a wastewater comprising oil.
Conclusion
Claims 1-8 and 10-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771